Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The present invention relates to receiving apparatus and method thereof.  More particularly, the receiving apparatus and method for receiving signal including physical layer pipe (PLP) identifying information.  Such receiving is not unknown in the art, however, prior art of record (closest reference – OH et al. – US 2021/0120047), taking individually or collectively, fails to fairly teach such apparatus and method, as claimed as a whole, including “a holding unit that holds a plurality of bits to each of which physical layer pipe identification information is assigned as a physical layer pipe presence/absence bit string;
a reception unit that receives a predetermined number of physical layer pipes that do not exceed a number of bits of the physical layer pipe presence/absence bit string and the physical layer pipe identification information of each of the predetermined number of physical layer pipes;
a setting unit that sets a value of a bit corresponding to the received physical layer pipe identification information of the physical layer pipe presence/absence bit string to one of two values, and a value of a non-corresponding bit to another of the two values; and

a decoding processing unit that performs processing of decoding the physical layer pipe corresponding to the bit of the one value” in independent claim 1 (claims 2-7 depend therefrom) and similar claimed subject matter in corresponding independent claim 8.  Thus, claims 1-8, as claimed, are allowed over prior art of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takahashi et al. (US 2018/0359520)
Kim et al. (US 2019/0052498)
Kwak et al. (US 2020/0252487)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040.  The examiner can normally be reached on 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DAC V HA/           Primary Examiner, Art Unit 2633